DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. (USPGPub 2009/0099545) in view of Haar et al. (USPGPub 2003/0114789).

Re Claim 1, Nilsson discloses a medicament delivery device (Nilsson Figs. 1-3) for delivering a liquid medicament (Nilsson Abstract), the medicament delivery device comprising: a rigid casing (2) (Nilsson ¶ 0052-0053) containing a deformable medicament container (10) (Nilsson ¶ 0060-0061), wherein the deformable medicament container (10) is arranged to contain the liquid medicament (Nilsson ¶ 0060), wherein the deformable medicament container (10) is in fluid communication with an outlet (16), and wherein the outlet (16) is connected via a fluid path to a needle (Nilsson ¶ 0063 - “The conduit for delivering the drug solution to the patient may comprise a needle or other device, such as a catheter, for administering fluids, and tubing connecting the output opening 16 to the needle or catheter end”); and a pressurized gas cartridge (3) connected to the rigid casing (2) via a gas valve (4) (Nilsson ¶ 0056-0057, 0065-0067). 
	Nilsson further discloses a safety valve having an open state and a closed state (Nilsson ¶ 0057-0058, 0070 - “[T]he enclosure in the housing may be provided with a high-pressure relief valve, arranged to release pressure from enclosure if the pressure exceeds a certain threshold limit.” Prior to the pressure threshold limit being reached, the safety valve is in the closed state. Once the pressure threshold limit is reached, the valve enters into the open state), wherein the gas valve (4) is releasable to allow a gas to flow into the rigid casing (2) to cause an increase in a gas pressure in the rigid casing (2) so as to compress the deformable medicament container (10) to displace the liquid medicament (Nilsson ¶ 0061-0062, 0066-0068), wherein the safety valve is configured to allow the gas flow from the rigid casing (2) when the gas pressure in the rigid casing (2) exceeds a predetermined threshold (Nilsson ¶ 0057-0058, 0070 - “the enclosure in the housing may be provided with a high-pressure relief valve, arranged to release pressure from enclosure if the pressure exceeds a certain threshold limit”). 
	However, Nilsson fails to teach an overflow reservoir connected to the rigid casing via the safety valve and arranged to receive gas from the rigid casing when the safety valve is in an open state, and wherein the safety valve is configured to transition from the closed state to the open state to allow the gas flow from the rigid casing into the overflow reservoir when the gas pressure in the rigid casing exceeds a predetermined threshold, and wherein the overflow reservoir is fully sealed when the safety valve is in the closed state. Haar discloses a medicament delivery device (11) for delivering a liquid medicament (Harr Abstract; Fig. 1), the medicament delivery device (11) comprising: a rigid casing (21) (Haar ¶ 0077-0083) containing a deformable medicament container (13, 14), a pressurized gas cartridge (23) connected to the rigid casing (21) via a gas valve (42) (Haar ¶ 0102); and an overflow reservoir (45) connected to the rigid casing (21) via a safety valve (43, 44) and arranged to receive gas from the rigid casing (21) when the safety valve (43, 44) is in the open state (Haar ¶ 0107-0108), wherein the safety valve (43, 44) is configured to transition from a closed state to the open state to allow the gas flow from the rigid casing (21) into the overflow reservoir (45) when the gas pressure in the rigid casing (21) exceeds a predetermined threshold (Haar ¶ 0118), wherein the overflow reservoir (45) is fully sealed when the safety valve (43, 44) is in the closed state (Haar ¶ 0107), the overflow reservoir configuration of Haar for protecting a user from excess gas (Haar ¶ 0118). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have configured the safety valve and rigid casing of Nilsson such that an overflow reservoir connected to the rigid casing via the safety valve and arranged to receive gas from the rigid casing when the safety valve is in an open state, and wherein the safety valve is configured to transition from the closed state to the open state to allow the gas flow from the rigid casing into the overflow reservoir when the gas pressure in the rigid casing exceeds a predetermined threshold, and wherein the overflow reservoir is fully sealed when the safety valve is in the closed state, such a configuration as disclosed by Haar for protecting a user from excess gas during use of the medicament delivery device.
	Nilsson also fails to disclose a housing containing the rigid casing, the pressurized gas cartridge, and the overflow reservoir. Haar discloses a housing (41) (Haar Fig. 1) containing the rigid casing (21), the pressurized gas cartridge (23), and the overflow reservoir (45) (as seen in Haar Fig. 1), the housing (41) to protect the user of the injector module from exhaust gas that may leak from the housing and from splinters of the housing in the event that the housing would accidentally burst due to excessive internal pressure or material failure (Haar ¶ 0095). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have the rigid casing, the pressurized gas cartridge, and the overflow reservoir contained in the housing as disclosed by Haar to protect the user of the injector module from exhaust gas that may leak from the housing and from splinters of the housing in the event that the housing would accidentally burst due to excessive internal pressure or material failure.

Re Claim 12, Nilsson in view of Haar disclose all of the limitations of Claim 1. Nilsson further discloses wherein the medicament delivery device is a bolus injector (Nilsson ¶ 0055 and 0063).

Re Claim 13, Nilsson in view of Haar disclose all of the limitations of Claim 1. Nilsson further discloses wherein the deformable medicament container (10) contains a liquid medicament (Nilsson ¶ 0023).

Re Claim 14, Nilsson discloses a method of operating a medical delivery device (Nilsson Figs. 1-3), the medical delivery device comprising: a rigid casing (2) (Nilsson ¶ 0052-0053) containing a deformable medicament container (10) (Nilsson ¶ 0060-0061), wherein the deformable medicament container (10) is arranged to contain a liquid medicament (Nilsson ¶ 0023), wherein the deformable medicament container (10) is in fluid communication with an outlet (16), and wherein the outlet (16) is connected via a fluid path to a needle (Nilsson ¶ 0063 - “The conduit for delivering the drug solution to the patient may comprise a needle or other device, such as a catheter, for administering fluids, and tubing connecting the output opening 16 to the needle or catheter end”), a pressurized gas cartridge (3) connected to the rigid casing (2) via a gas valve (4) (Nilsson ¶ 0056-0057, 0065-0067). 
	Furthermore, Nilsson discloses a safety valve having an open state and a closed state (Nilsson ¶ 0057-0058, 0070 - “[T]he enclosure in the housing may be provided with a high-pressure relief valve, arranged to release pressure from enclosure if the pressure exceeds a certain threshold limit.” Prior to the pressure threshold limit being reached, the safety valve is in the closed state. Once the pressure threshold limit is reached, the valve enters into the open state), wherein the gas valve (4) is releasable to allow a gas to flow into the rigid casing (2) to cause an increase in a gas pressure in the rigid casing (2) so as to compress the deformable medicament container (10) to displace the liquid medicament (Nilsson ¶ 0061-0062, 0066-0068), wherein the safety valve is configured to allow the gas flow from the rigid casing (2) when the gas pressure in the rigid casing (2) exceeds a predetermined threshold (Nilsson ¶ 0057-0058, 0070 - “the enclosure in the housing may be provided with a high-pressure relief valve, arranged to release pressure from enclosure if the pressure exceeds a certain threshold limit”).
	However, Nilsson fails to teach an overflow reservoir connected to the rigid casing via the safety valve and arranged to receive gas from the rigid casing when the safety valve is in an open state, and wherein the safety valve is configured to transition from the closed state to the open state to allow the gas flow from the rigid casing into the overflow reservoir when the gas pressure in the rigid casing exceeds a predetermined threshold, and wherein the overflow reservoir is fully sealed when the safety valve is in the closed state. Haar discloses a medicament delivery device (11) for delivering a liquid medicament (Harr Abstract; Fig. 1), the medicament delivery device (11) comprising: a rigid casing (21) (Haar ¶ 0077-0083) containing a deformable medicament container (13, 14), a pressurized gas cartridge (23) connected to the rigid casing (21) via a gas valve (42) (Haar ¶ 0102); and an overflow reservoir (45) connected to the rigid casing (21) via a safety valve (43, 44) and arranged to receive gas from the rigid casing (21) when the safety valve (43, 44) is in the open state (Haar ¶ 0107-0108), wherein the safety valve (43, 44) is configured to transition from a closed state to the open state to allow the gas flow from the rigid casing (21) into the overflow reservoir (45) when the gas pressure in the rigid casing (21) exceeds a predetermined threshold (Haar ¶ 0118), wherein the overflow reservoir (45) is fully sealed when the safety valve (43, 44) is in the closed state (Haar ¶ 0107), the overflow reservoir configuration of Haar for protecting a user from excess gas (Haar ¶ 0118). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have configured the safety valve and rigid casing of Nilsson such that an overflow reservoir connected to the rigid casing via the safety valve and arranged to receive gas from the rigid casing when the safety valve is in an open state, and wherein the safety valve is configured to transition from the closed state to the open state to allow the gas flow from the rigid casing into the overflow reservoir when the gas pressure in the rigid casing exceeds a predetermined threshold, and wherein the overflow reservoir is fully sealed when the safety valve is in the closed state, such a configuration as disclosed by Haar for protecting a user from excess gas during use of the medicament delivery device.
	Nilsson also fails to disclose a housing containing the rigid casing, the pressurized gas cartridge, and the overflow reservoir. Haar discloses a housing (41) (Haar Fig. 1) containing the rigid casing (21), the pressurized gas cartridge (23), and the overflow reservoir (45) (as seen in Haar Fig. 1), the housing (41) to protect the user of the injector module from exhaust gas that may leak from the housing and from splinters of the housing in the event that the housing would accidentally burst due to excessive internal pressure or material failure (Haar ¶ 0095). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have the rigid casing, the pressurized gas cartridge, and the overflow reservoir contained in the housing as disclosed by Haar to protect the user of the injector module from exhaust gas that may leak from the housing and from splinters of the housing in the event that the housing would accidentally burst due to excessive internal pressure or material failure.

Re Claim 16, Nilsson in view of Haar disclose all of the limitations of Claim 1. Nilsson further discloses a housing (1) defining an interior region that contains the rigid casing (2) and the pressured gas cartridge (3) (Nilsson Fig. 2). However, Nilsson does not disclose the housing interior region containing the overflow reservoir. Haar discloses a housing (41) defining an interior region that contains the rigid casing (21), the pressured gas cartridge (23), and the overflow reservoir (45) (Haar Fig. 1), the compact design for ease of use and the overflow reservoir for protecting a user from excess gas (Haar ¶ 0118). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have modified the housing of Nilsson to further include the overflow reservoir as disclosed by Haar for a compact design, the overflow reservoir for protecting a user from excess gas during use of the medicament delivery device.

Claims 3-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. (USPGPub 2009/0099545) in view of Haar et al. (USPGPub 2003/0114789) as applied to Claim 1 above, and further in view of Gentner et al. (USPGPub 2011/0011400).

Re Claim 3, Nilsson in view of Haar discloses all of the limitations of Claim 1. However, Nilsson in view of Haar fail to disclose a flow detection mechanism in the overflow reservoir. Gentner teaches a gas flow-powered gas flow sensor in a flow path (Gentner ¶ 0016; Fig. 1), further teaching a flow detection mechanism (20, 26, 28) for measuring parameters such as pressure, flow rate or flow volume for improved control (Gentner ¶ 0018, 0031-0032). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the overflow reservoir of Nilsson in view of Haar to comprise a flow detection mechanism as disclosed by Gentner for measuring parameters such as pressure, flowrate or flow volume for improved control.

Re Claims 4 and 5, Nilsson in view of Haar as applied to Claim 1 above, and further in view of Gentner disclose all of the limitations of Claim 3. Nilsson in view of Haar fail to disclose wherein the flow detection mechanism comprises a rotation member arranged in the overflow reservoir, and wherein the rotation member is configured to be rotated by the gas flow in the overflow reservoir; and wherein the rotation member comprises a plurality of vanes. Gentner teaches the flow detection mechanism (20, 26, 28) comprises a rotation member (28) arranged in the overflow reservoir (wherein the flow detection mechanism would be placed in the overflow reservoir 45 of Harr in the Nilsson in view of Haar device), and wherein the rotation member (28) is configured to be rotated by the gas flow in the overflow reservoir (Gentner ¶ 0040); wherein the rotation member (28) comprises a plurality of vanes (Gentner ¶ 0040), the configuration for generating an electrical current for powering a sensor(Gentner ¶ 0006, 0040). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the flow detection mechanism of Nilsson in view of Haar as applied to Claim 1 above, and further in view of Gentner to comprise a rotation member arranged in the overflow reservoir, and wherein the rotation member is configured to be rotated by the gas flow in the overflow reservoir; and wherein the rotation member comprises a plurality of vanes, the configuration as disclosed by Gentner for generating an electrical current for powering a sensor.
Re Claim 6, Nilsson in view of Haar as applied to Claim 1 above, and further in view of Gentner disclose all of the limitations of Claim 4. Nilsson in view of Haar fail to disclose wherein the rotation member is connected to an indicator system. Gentner discloses the rotation member (28) is connected to an indicator system (40) for displaying information associated with the flow detection mechanism (Gentner ¶ 0021, 0025, 0030-0031). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the rotation member of Nilsson in view of Haar as applied to Claim 1 above, and further in view of Gentner to be connected to an indicator system as disclosed by Gentner for displaying information associated with the flow detection mechanism.

Re Claim 8, Nilsson in view of Haar as applied to Claim 1 above, and further in view of Gentner disclose all of the limitations of Claim 4. Nilsson in view of Haar fail to disclose wherein the rotation member is connected to an energy generating apparatus. Gentner further teaches the rotation member (28) is connected to an energy generating apparatus for generating an electrical current for powering a sensor (Gentner ¶ 0006, 0040). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the rotation member of Nilsson in view of Haar as applied to Claim 1 above, and further in view of Gentner to be connected to an energy generating apparatus as disclosed by Gentner for generating an electrical current for powering a sensor.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. (USPGPub 2009/0099545) in view of Haar et al. (USPGPub 2003/0114789) as applied to Claim 1 above, and further in view of Rundhaug (USPN 2,842,123).

Re Claim 3, Nilsson in view of Haar disclose all of the limitations of Claim 1. However, Nilsson in view of Haar fail to disclose a flow detection mechanism in the overflow reservoir. Rundhaug teaches a pressurized transfusion apparatus (Rundhaug Col. 1 Lines 25-37; Fig. 2), further teaching a flow detection mechanism (34) to apprise the user as to a pressure contained within a chamber by observing changes in pressure to the chamber (Rundhaug Col 2 Lines 66-71). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the overflow reservoir of Nilsson in view of Haar to comprise a flow detection mechanism as disclosed by Gentner to apprise the user of the apparatus as to a pressure contained within a chamber by observing changes in pressure to the chamber.

Claims 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. (USPGPub 2009/0099545) in view of Haar et al. (USPGPub 2003/0114789) as applied to Claim 1 above, and further in view of Rundhaug (USPN 2,842,123) as applied to Claim 3 above, and further in view of Instrumentation Tools (https://instrumentationtools.com/bourdon-tube-pressure-gauge-working-principle-animation/).

Re Claim 4, Nilsson in view of Haar as applied to Claim 1 above, and further in view of Rundhaug disclose all of the limitations of Claim 3. Nilsson in view of Haar fail to disclose wherein the flow detection mechanism comprises a rotation member arranged in the overflow reservoir, and wherein the rotation member is configured to be rotated by the gas flow in the overflow reservoir. Rundhaug further teaches the flow detection mechanism (34) (Rundhaug Fig. 2) comprises a rotation member (center pivot/pinion as seen in Rundhaug Fig. 2; Annotated Rundhaug Fig. 1 below) arranged in the overflow reservoir (wherein the flow detection mechanism would be placed in the overflow reservoir 45 of Harr), and wherein the rotation member is configured to be rotated by the gas flow in the overflow reservoir. Although Rundhaug does not explicitly teach a portion of the pressure gauge rotating, itis well known in the art that in a typical pressure gauge, a center member which is connected to an indicator needle rotates in response to changing gas pressure and therefore gas flow, as demonstrated by Instrumentation Tools (https://instrumentationtools.com/bourdon-tube-pressure-gauge-working-principle-animation/).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the flow detection mechanism of Nilsson in view of Haar as applied to Claim 1 above, and further in view of Rundhaug to comprise a rotation member arranged in the overflow reservoir, and wherein the rotation member is configured to be rotated by the gas flow in the overflow reservoir as disclosed by Rundhaug where it is well known in the prior art that in a typical pressure gauge, a center member which is connected to an indicator needle rotates in response to changing gas pressure and therefore gas flow, as demonstrated by Instrumentation Tools (https://instrumentationtools.com/bourdon-tube-pressure-gauge-working-principle-animation/).

    PNG
    media_image1.png
    288
    391
    media_image1.png
    Greyscale

Re Claims 6 and 7, Nilsson in view of Haar as applied to Claim 1 above, and further in view of Rundhaug as applied to Claim 3 above and further in view of Instrumentation Tools (https://instrumentationtools.com/bourdon-tube-pressure-gauge-working-principle-animation/) disclose all of the limitations of Claim 4. Nilsson in view of Haar fail to disclose wherein the rotation member is connected to an indicator system; and wherein the indicator system comprises: a transparent window at the housing; and an indicator member arranged at the rotation member, such that when the rotation member rotates, an outer end of the indicator member moves along the transparent window. Rundhaug further discloses the rotation member (as seen in Rundhaug Annotated Fig. 1 above) is connected to an indicator system (indicator member, housing and window - Rundhaug Annotated Fig. 1 above); the indicator system comprising: a transparent window at a housing (wherein indicator system has a window - Rundhaug Annotated Fig. 1 above); and an indicator member arranged at the rotation member (dial pointer - Rundhaug Annotated Fig. 1 above), such that when the rotation member rotates, an outer end of the indicator member moves along the transparent window (see https://instrumentationtools.com/bourdon-tube-pressure-gauge-working-principle-animation/ for typical movements of a pressure gauge), the configuration for providing an accurate measurement.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the rotation member of Nilsson in view of Haar as applied to Claim 1 above, and further in view of Rundhaug as applied to Claim 3 above and further in view of Instrumentation Tools to be connected to an indicator system; and wherein the indicator system comprises: a transparent window at a housing; and an indicator member arranged at the rotation member, such that when the rotation member rotates, an outer end of the indicator member moves along the transparent window as disclosed by Rundhaug, the configuration for providing an accurate measurement, Instrumentation Tools (https://instrumentationtools.com/bourdon-tube-pressure-gauge-working-principle-animation/).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. (USPGPub 2009/0099545) in view of Haar et al. (USPGPub 2003/0114789) as applied to Claim 1 above, and further in view of Gentner et al. (USPGPub 2011/0011400) as applied to Claim 8 above, and further in view of The Electrical Engineering Dictionary by Laplante (https://gctjaipur.files.wordpress.com/2015/08/electrical-engineering-dictionary-pa-laplantecrc.pdf).
Re Claim 9, Nilsson in view of Haar as applied to Claim 1 above, and further in view of Gentner disclose all of the limitations of Claim 8. However, Haar fails to disclose wherein the energy generating apparatus comprises a dynamo. Gentner further teaches the energy generating apparatus comprises a dynamo (Gentner ¶ 0040 - wherein electrical generator 30 generates electricity from the rotating turbine 28). Laplante defines dynamo as “a term used to describe any of a variety of rotating machines that convert mechanical to electrical energy” (Laplante Page 243). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have configured the energy generating apparatus of Nilsson in view of Haar as applied to Claim 1 above, and further in view of Gentner as applied to Claim 8 to comprise a dynamo for the purpose of converting mechanical energy to electrical energy, Laplante (https://gctjaipur.files.wordpress.com/2015/08/electrical-engineering-dictionary-pa-laplantecrc.pdf).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. (USPGPub 2009/0099545) in view of Haar et al. (USPGPub 2003/0114789) as applied to Claim 1 above, and further in view of Gentner et al. (USPGPub 2011/0011400) as applied to Claim 8 above, further in view of Pommereau (USPGPub 2012/0132201).

Re Claim 10, Nilsson in view of Haar as applied to Claim 1 above, and further in view of Gentner disclose all of the limitations of Claim 8. Gentner further teaches a display (40) (Gentner Fig. 1), powered by the energy generating apparatus (30) (Gentner ¶ 0044). However, Nilsson in view of Haar as applied to Claim 1 above, and further in view of Gentner do not explicitly teach a light source arranged to be powered by the energy generating apparatus. Pommereau teaches a medical device for administering a dose of medicament to a user, further teaching an illuminated display (Pommereau ¶ 0022). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device of Nilsson in view of Haar as applied to Claim 1 above, and further in view Gentner as applied to Claim 8 to include a display powered by the energy generating apparatus, as taught by Gentner for observing measurements of pressure or gas flow. Further, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display of Nilsson in view of Haar as applied to Claim 1 above, and further in view Gentner as applied to Claim8 to be an illuminated display, as taught by Pommereau to make the display visible in a dark environment.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. (USPGPub 2009/0099545) in view of Haar et al. (USPGPub 2003/0114789) as applied to Claim 14 above, and further in view of Gentner et al. (USPGPub 2011/0011400).

Re Claim 15, Nilsson in view of Haar disclose all of the limitations of Claim 14. However, Nilsson in view of Haar fail to disclose converting motion of a gas flow in the overflow reservoir into a torque for rotating a rotation member in the overflow reservoir. Gentner teaches a gas flow-powered gas flow sensor in a flow path (Gentner ¶ 0016, 0018, 0031-0032), further teaching converting motion of gas flow into torque for rotating a rotation member (28) (Gentner ¶ 0006, 0040), the configuration for generating an electrical current for powering a sensor (Gentner ¶ 0006, 0040). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the overflow reservoir of Nilsson in view of Haar to comprise converting motion of a gas flow in the overflow reservoir into a torque for rotating a rotation member in the overflow reservoir as disclosed by Gentner, the configuration for generating an electrical current for powering a sensor.

Response to Arguments
Applicant’s arguments filed 09/06/2022 with respect to 112(d) rejection of Claim 11 have been fully considered and are persuasive. Applicant has cancelled Claim 11 and the rejection thereof is withdrawn. 

Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive. Applicant’s arguments begin on Page 5 of the response. On Page 6 of the response, applicant argues the following:
Nilsson fails to disclose or render obvious at least an overflow reservoir connected to a rigid casing via a safety valve, the overflow reservoir arranged to receive gas from the rigid casing when the safety valve is in the open state; a housing containing the rigid casing, the pressurized gas cartridge, and the overflow reservoir, and wherein the overflow reservoir is fully sealed when the safety valve is in the closed state, as provided by amended claims 1 and 14. Therefore, claims 1 and 14 are novel and non-obvious in view of Nilsson.
Examiner agrees with this contention. Nilsson fails to teach an overflow reservoir and appears instead to vent gas directly to the atmosphere. However, examiner relies upon secondary reference Haar to teach these limitations wherein Haar discloses an overflow reservoir (45) connected to a rigid casing (21) via a safety valve (43, 44), the overflow reservoir (45) arranged to receive gas from the rigid casing (21) when the safety valve (43, 44) is in the open state; a housing (41) containing the rigid casing (21), the pressurized gas cartridge (23), and the overflow reservoir (45), and wherein the overflow reservoir (45) is fully sealed when the safety valve(43, 44) is in the closed state (Haar ¶ 0107-0108, 0118). 
	Applicant then argues that “Haar fails to disclose that an overflow reservoir is fully sealed when a safety valve is in a closed state.” However, the Haar attenuation volume 45 (overflow reservoir) is shown completely sealed in Figure 1 by the rupture zone 43 within vent hole 44 (safety valve). This safety rupture zone remains closed off until a sufficient amount of pressure builds up in propellant chamber 23 to open it (Haar ¶ 0107-0108). Therefore, Haar discloses that an overflow reservoir (45) is fully sealed when a safety valve (43, 44) is in a closed state. Applicant thereafter argues “one of ordinary skill in the art would not have modified the systems of any of the other cited references to arrive at the claimed combination of features, as there is no indication in any of these references that such modifications would have been successful or beneficial.” This is simply not the case where the overflow reservoir of secondary reference Haar protects a user from potentially dangerous gasses being vented from the device. Likewise, the housing of Haar containing the rigid casing, the pressurized gas cartridge, and the overflow reservoir also provides protection from volatiles and/or pressurized reservoirs used in the prior art and present case.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783